Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 32-35, 39 and 49-55 are currently pending.  Claims 1-31, 36-38, 40-48 and 51 are canceled.  Claims 32-35, 49-50 and 54-55 are amended.  Claims 34-35 and 55 are withdrawn as being directed to a non-elected species.  
Claims 32-33, 39 and 49-54 are examined in light of the elected species of simultaneous administration as the type of administration, CBD as the cannabinoid, lower alkyl esters of lactic acid as the amphiphilic solvent and single formulation type for administration in the same pharmaceutical formulation as the formulation type.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Maintained
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The rejection of claims 32-33, 39, 49-50 and 52-54 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murty et al. US 2007/0104741 (5/10/2007) in view of Odidi et al. US 2009/0232887 (9/17/2009)(9/20/2019 IDS), Bromley et al. US 2010/0041622 (2/18/2010) )(9/20/2019 IDS) and Devane et al. US 2007/0160675(7/12/2007) as evidenced by Hustvedt et al. US 2016/0206585 (7/21/2016) is maintained.  
Murty et al. discloses a method of administering a cannabinoid such as cannabidiol so that the oral bioavailability is greatly enhanced when compared to known formulations.  With enhanced absorption characteristics of oral delivery systems, Murty teaches that treatment could be useful for brain damage associated with stroke, head trauma, and cardiac arrest.  This, however, requires sufficient bioavailability of the drug compound.  (See Abstract, [0013] and claim 2).  
The composition is an oral dosage form of cannabinoids such as cannabidiol (CBD) in a self- emulsifying system comprising an oily medium of free fatty acids having from C6 to C32 carbon atoms and a surfactant which promotes self-emulsification. (See claim 1).  Cannabidiol (CBD) is called for in instant claim 50 and is a cannabinoid as called for in instant claims 32 and 49.  The composition is a dispersible concentrate as called for in instant claim 32 and forms a dispersion upon contact with the GI tract fluids as called for in instant claim 32. (See [0029]).  
Murty’s composition does not comprise curcumin as called for in instant claim 32. (See Murty throughout).  Murty teaches a composition wherein the drug is formulated for administration in the same pharmaceutical formulation as called for in claim 33.  (See [013] and claims 1 and 2).  
Murty teaches that its composition may also comprise phospholipids as called for in instant claim 52. (See [0043]).  Murty teaches that its method provides sufficient bioavailability for treatment with brain damage associated with stroke and head trauma and cardiac arrest.  (See [0016]).  This is a method for the treatment of at least one disease or disorder as called for 
Fatty acids having from C6 to C32 carbon atoms are fatty acids that are solid components having a melting temperature about 25 C as called for in instant claim 32.  A surfactant which promotes self-emulsification is a surfactant as called for in instant claim 32.  
Murty does not expressly teach nanoparticles or lower alkyl esters of lactic acid.  Murty does not teach a combination of Span 80 and Tween 20 or the benefits of these surfactants.   These deficiencies are made up for with the teachings of Odidi et al., Bromley et al. and Devane.
Odidi et al. (Odidi) teaches tetrahydrocannabinol in a formulation that is abuse resistant. (See Odidi [0058] and Abstract).  Odidi also teaches ethyl lactate which is a lower alkyl ester of lactic acid as called for in instant claim 53. (See Odidi [0089]).  Ethyl lactate is an amphiphilic solvent as called for in instant claim 32.  (See Odidi [0083]).   Odidi teaches that its compositions can contain other actives. (See Odidi [0060]).  Additionally, Odidi teaches nanoparticles as called for in instant claim 32.  (See [0331]).  
Bromley et al. (Bromley) teaches a combination of Span 80 and Tween 20 as surfactants in an oral formulation that includes an emulsion. (See Bromley Abstract, [0026], [0270])).  Bromley teaches that these surfactants increase the stability of the emulsion. (See Bromley [0026]). 
Devane et al. teaches a composition comprising cephalosporin and at least one surfactant.  Devane teaches that surfactants can be enhancers of bioavailability of a pharmaceutical active by enhancing the net transport across the gastrointestinal tract.     

[0131] As used herein, the term "enhancer" refers to a compound which is capable of enhancing the absorption and/or bioavailability of an active ingredient by promoting net transport across the GIT in an animal, such as a human. Enhancers include but are not limited to medium chain fatty acids; salts, esters, ethers and derivatives thereof, including glycerides and triglycerides; non-ionic surfactants such as those that can be prepared by reacting ethylene oxide with a fatty acid, a fatty alcohol, an alkylphenol or a sorbitan or glycerol fatty acid ester; cytochrome P450 inhibitors, P-glycoprotein inhibitors and the like; and mixtures of two or more of these agents. 
As evidenced by Hustvedt et al. the HLB of Span 80 is 4.3, and the HLB of Tween 20 is 16.  (See Hustvedt claim 149).  4.3 is less than about 5 and 16 is at least about 8 as called for in instant claim 51.
It would be obvious to one of ordinary skill in the art following the Murty method to add ethyl lactate as taught by Odidi in order to have an abuse resistant composition as taught by Odidi.   
It would be obvious to one of ordinary skill in the art following the Murty method to use a combination of Span 80 and Tween 20 as surfactants in the composition as taught by Bromley in order to increase the stability of the emulsion as taught by Bromley and in order to increase the bioavailabilty of the cannabidiol active by increasing transport across the gastrointestinal tract as taught by Devane et al. 

Response to Arguments
Applicants’ arguments of November 16, 2021 have been fully considered and are found to be unpersuasive.  
simultaneous administration as the type of administration in the response the Restriction Requirement dated October 30, 2020.  Claim 33 is directed to simultaneous administration and is therefore examined and claim 35 is directed to sequential administration (separated by 24 hours, no less) and is therefore withdrawn.
Therefore, as stated above, claims 34-35 and 55 are withdrawn as being directed to a non-elected species and claims 32-33, 39 and 49-54 are examined in light of the elected species of simultaneous administration as the type of administration, CBD as the cannabinoid, lower alkyl esters of lactic acid as the amphiphilic solvent and single formulation type for administration in the same pharmaceutical formulation as the formulation type.
Applicants argue that the claimed elements are not taught in the applied prior art.  Specifically, Devane nowhere teaches how to choose surfactants based on HLB values and does not exemplify the ability achieve the desired particles size or the dispersibility.  Devane also teaches that the choice of a right surfactant for cephalosporin is non-trivial.  The particle size of the present composition is 4 fold smaller in diameter than the particles in Devane.  This reduction is size is very unexpected and could not be inferred from Devane.  Applicant’s state that by Devane’s rationale is especially advantageous for achieving an improved bioavailability and solubility of poorly soluble drugs.
	The defects are not cured by the other references.  Murty teaches HLB values of surfactants as a composite HLB values of about between 11-12 for optimal performance and Odidi only briefly mentions HLB values by stating that the invention may contain surfactants with varying HLB values.  Bromley teaches mixes of surfactants, but only mixes of surfactants 
Applicants assert that the rejection is tainted by hindsight bias.

Applicants’ remaining arguments have been fully reviewed and are not found to be persuasive.  As an initial matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants arguments solely focused on the deficiencies of Devane, does not address the rejection as set forth, does not address the underlying rationale and motivation relied upon and therefore is ineffective to overcome or undermine the rejection.  
Applicants’ argument that Devane nowhere teaches how to choose surfactants based on HLB values and does not exemplify the ability achieve the desired particles size or the dispersibility is not found to be persuasive.  While Applicants’ claims are directed to a method for increasing the bioavailability of a drug with dispersible concentrate that comprises a combination of a high HLB surfactant and low HLB surfactant, the claims do not require the selection of a high HLB surfactant and low HLB surfactant.  As set forth in the rejection, Murty teaches the inclusion of at least one surfactant to promote self-emulsification and Bromley teaches a combination of Span 80 and Tween 20 as surfactants in an oral formulation that includes an emulsion and these surfactants increase the stability of the emulsion (See Bromley Abstract, [0026], [0270])).  Span 80 and Tween 20 necessarily have the requisite HLB values as 
With respect to Applicants’ arguments regarding the particle size of the present composition is 4 fold smaller in diameter than the particles in Devane, it should be noted that the claims do not require the dispersible concentrate to comprise nanoparticles of a particular size.  
The rejection is still not overcome.  As described above, Murty teaches a method for improving the bioavailability of cannabidiol.  Murty discloses a method of administering a cannabidiol in a self- emulsifying system comprising an oily medium of free fatty acids having from C6 to C32 carbon atoms and at least one surfactant which promotes self-emulsification. (See claim 1).  The composition is a dispersible concentrate that forms a dispersion upon contact with the GI tract fluids. (See [0029]).   
Murty’s method of administering a cannabidiol in a self- emulsifying system comprising an oily medium of free fatty acids having from C6 to C32 carbon atoms and a surfactant which is a dispersible concentrate that forms a dispersion upon contact with the GI tract fluids is  modified by the teachings of Odidi in that it would be obvious for one of ordinary skill in the art to  add ethyl lactate to make the dispersible concentrate resistant to abuse as taught by Odidi.  It would be obvious to one of ordinary skill in the art following the Murty method of  administering a cannabidiol in a self- emulsifying system comprising an oily medium of free fatty acids having from C6 to C32 carbon atoms and a surfactant to use a combination of Span 80 upon contact of said concentrate with the gastrointestinal (GI) tract fluids, the concentrate transforms into a dispersion of nanoparticles having a size of less than about 500nm….”.   Thus, the claims merely require that the prior art composition orally administered be capable of transforming into a dispersion of nanoparticles having a size of less than about 500nm upon contact with GI tract fluids, e.g., this is a property of the composition that happens in the body of a subject following oral administration. 
In view of the structural identity of the prior art composition and the fact that Murty teaches oral administration of a cannabinoid such as cannabidiol (CBD) in a self- emulsifying system as a dispersible concentrate that forms a dispersion upon contact with the GI tract fluids, the prior art dispersible concentrate or Murty, Odidi et al., Bromley et al. and Devane comprising cannabinoid/CBD, free fatty acids having from C6 to C32 carbon atoms, Span 80 and Tween 20, and ethyl lactate, would be capable of and necessarily upon contact of said concentrate with the gastrointestinal (GI) tract fluids, transform into a dispersion of nanoparticles having a size of less than about 500nm.  As evidenced by the specification at pg   Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.    

As is well known, the prior art does not have to address the same problem as the Applicants.  It is well established that the prior art does not need to recognize the same problem as the Applicant.  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419. See also MPEP 2144(IV):  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
The articulated motivation in the rejection applied above for combining the references is more than sufficient to motivate one of ordinary skill in the art to combine the teachings of the references as described in the rejection.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
Contrary to Applicants’ suggestions, the rejection is not made using hindsight.  The Examiner does not rely on upon improper hindsight reasoning because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.  Applicants’ argument of improper hindsight is curious given that that the rejection relies upon a different rationale for selecting the surfactants, e.g., Bromley teaches a combination of Span 80 and Tween 20 as surfactants in an oral formulation that includes an emulsion and these surfactants increase the stability of the emulsion (See Bromley Abstract, 
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619